Affirmed and Memorandum Opinion on Remand filed May 29, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00625-CR

                         NICOLAS BUSTOS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1329619

                 MEMORANDUM OPINION ON REMAND
      Appellant Nicolas Bustos appeals his conviction for aggravated robbery with
a deadly weapon. On original submission, appellant argued that there was
insufficient evidence in the record to support the court’s costs of $239 reflected in
the judgment. We agreed and modified the trial court’s judgment to delete the
specific amount of costs assessed. Bustos v. State, No. 14-12-00625-CR; 2013 WL
645166 (Tex. App.—Houston [14th Dist.] Feb. 21, 2013) vacated and remanded,
No. PD-386-13; 2014 WL 1512945 (Tex. Crim. App. Apr. 16, 2014). The Court of
Criminal Appeals vacated our judgment and remanded in light of its opinion in
Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

       The judgment includes an assessment of $239 in court costs. The record
contains a certified, signed bill of costs listing $239 in court costs. We review the
assessment of court costs on appeal to determine if there is a basis for the costs, not
to determine whether there was sufficient evidence offered at trial to prove each
cost. Johnson v. State, 423 S.W.3d at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

       Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record supports the assessment of costs in this case
because the record contains a bill of costs that contains each item of cost, is signed
by a representative of the district clerk’s office who is entitled to receive payment
of the costs, and is certified. See Johnson, 423 S.W.3d at 393.

       The trial court assessed $239 in costs against appellant. The sum of the
itemized costs in the cost bill is $239. There being no challenge to any specific cost
or the basis for the assessment of such cost, the bill of costs supports the costs
assessed in the judgment. Id. at 396. The fact that the bill of costs was not prepared
until after the court signed the judgment does not defeat the lawfulness of the bill
of costs. Id. at 394. (“[M]atters pertaining to the imposition of court costs need not
be brought to the attention of the trial court, including a bill of costs prepared after
a criminal trial.”).




                                           2
      On remand, we affirm the trial court’s judgment.



                                            PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3